Per Cur.

(Grimke, Watiks, Brevard,and Wilds, Justices,)
af; ter verdict, u i- too hue to take advantage of the error in the form of the process. The cause el action is defectively set forth, but the title to recover is substantially stated,- and- appears to be sugj» *465cient. The action appears to be brought for, and in behalf of the infant, and to have been prosecuted by his next friend and guardiau. This court will not intend that the guardian was not specially admitted, by the district court, to prosecute for the infant, but the contrary: and the general rule is, that a verdict cures a title defeclively set out, although it will not cure a defective title. See 1 Suppl. Vin. Abr. 234.
Motion refused.
Present, Grimke, Waties, Bay, Brevard, and Wilds, Jus, tices; Trezevant, J. absent.